Case 1:19-cv-05896-FB-RER Document 15 Filed 02/11/20 Page 1 of 1 PageID #: 129



UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK


JOSEPH J. PLUMERI II,                                   Civil Case No.: 1:19-cv-05896-FB-RER

                        Plaintiff,

v.                                                              NOTATION OF DEFAULT

STEVEN B. BARGER,

                        Defendant.


             I, Douglas C. Palmer, Clerk of the Court of the United States District Court for the

Eastern District of New York, do hereby certify that Defendant Steven B. Barger has not filed an

answer or otherwise moved with respect to the Complaint for Declaratory Judgment herein. The

default of Defendant Steven B. Barger, is hereby noted pursuant to Rule 55(a) of the Federal

Rules of Civil Procedure.

Dated: Brooklyn, New York
         February 11
       __________  _____, 2020
                                                                  Douglas C. Palmer
                                                                  Clerk of the Court


                                                                       /s/Jalitza Poveda
                                                                  By: _________________________
                                                                     Deputy Clerk




36526524.1 02/04/2020
